Exhibit 23-a Consent of Independent Registered Public Accounting Firm We consent to the incorporation by reference in the Registration Statement (Form S-8) pertaining to the Stock Purchase and Deferral Plan and the Cash Deferral Plan of AT&T Inc. (AT&T), for the registration of 42,000,000 shares of its common stock and $450,000,000 in deferred compensation obligations, of our reports dated February 22, 2013, with respect to the consolidated financial statements of AT&T, and the effectiveness of internal control over financial reporting of AT&T, incorporated by reference in its Annual Report (Form 10-K) for the year ended December31, 2012 and the financial statement schedule of AT&T included therein, filed with the Securities and Exchange Commission. /s/ Ernst & Young LLP Dallas, Texas May 3, 2013
